United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3196
                         ___________________________

                                    Andrew Riggle

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                 Valero; American Enterprise Property; Does 1-5

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                  ____________

                             Submitted: April 11, 2017
                               Filed: April 14, 2017
                                   [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Andrew Riggle appeals the district court’s1 dismissal with prejudice, for lack
of standing, of his complaint under the Americans with Disabilities Act, 42 U.S.C.

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
§ 12101 (ADA). Having jurisdiction under 28 U.S.C. § 1291, this court affirms, but
modifies the dismissal to be without prejudice. See Cty. of Mille Lacs v. Benjamin,
361 F.3d 460, 464-65 (8th Cir. 2004) (modifying judgment to be without prejudice
because dismissal for lack of jurisdiction was not adjudication on merits).

       This court agrees that Riggle lacked standing to bring an ADA claim because
he did not show how the challenged conduct injured him personally, based on his
alleged disability. See Steger v. Franco, Inc., 228 F.3d 889, 892 (8th Cir. 2000)
(Article III standing requires plaintiff to show (1) injury-in-fact, (2) causal
relationship between injury and challenged conduct, and (3) that injury likely would
be redressed by favorable decision; injury-in-fact is harm that is concrete and
particularized, or actual or imminent, not conjectural or hypothetical).

      The judgment is affirmed, but the dismissal is modified to be without prejudice.
See 8th Cir. R. 47B.
                      ______________________________




                                         -2-